                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

In re:                                           )   Case No. 19-40267-jpg
                                                 )
          California Palms, LLC,                 )
                                                 )   Chapter 11
          Debtor.                                )
                                                 )
                                                 )   Judge John P. Gustafson


         OBJECTION OF PENDER CAPITAL ASSET BASED LENDING FUND I, L.P.
            TO THE MOTION TO EXTEND TIME FOR WHICH THE DEBTOR
              CAN FILE ITS PLAN OF REORGANIZATION [DOC. NO. 65]

          Pender Capital Asset Based Lending Fund I, L.P. (“Respondent”) hereby files its

objection (the “Objection”) to Debtor’s Motion to Extend Time for Which the Debtor Can File

Its Plan of Reorganization [Doc. No. 65] (the “Motion”) because Debtor already has filed an

unconfirmable plan, as implicitly acknowledged by the Motion. Debtor also has filed a sale

motion to sell its assets to an insider, claiming that Debtor could close the sale on May 6, 2019,

which clearly could not occur. Each of these filings required Debtor or Debtor’s affiliates to have

new financing and actual income, among other requirements. These filings also all require a

response by Pender, creating significant costs. Neither the plan nor the proposed sale appears to

be likely in any reasonable time frame.

          Section 362(d)(3)1 was added as part of the 1994 amendments to the Bankruptcy Code.

The provision’s purpose is to impose an expedited time frame for filing a plan in a single asset

real estate case. Congress was concerned about the delay in the bankruptcy process and the

resulting unfairness to secured lenders when single asset real estate projects were involved. See,



1
  Unless otherwise indicated, all section references are to the current version of title 11 of the
United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and all rule references are
to the current Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




19-40267-jpg        Doc 71   FILED 05/07/19      ENTERED 05/07/19 14:22:48           Page 1 of 8
e.g., In re Archway Apartments, Ltd., 206 B.R. 463, 464–65 (Bankr. M.D. Tenn. 1997) (citing In

re Kkemko, 181 B.R. 47, 49 (Bankr. S.D.Ohio, 1995).

               Although technically the court may condition or modify the stay
               rather than terminate it, it appears that the legislative intention was
               to terminate the stay when the debtor neither proposes a viable
               plan or makes payments to the secured party. A court should refuse
               to terminate stay only when there is a strong reason for offering
               lesser relief.

3 COLLIER ON BANKRUPTCY ¶ 362.07[5][b] (Richard Levin & Henry J. Sommer eds., 16th ed.)

(citing Nations Bank, N.A. v. LDN Corp. (In re LDN Corp.), 191 B.R. 320-326-27 (Bankr. E.D.

Va. 1996) for the quote “The court views relief under section 362(d)(3) to be mandatory where

its provisions are to be strictly complied with.”)

       This is the classic case for this provision. Debtor has made no payments to Respondent2

since the closing of the loan in March 2018 and has admitted it has had no income since the

filing of this chapter 11 case. Similarly, Debtor’s principal admitted at the 341 Meeting that

Debtor’s tenant has only received actual cash of $30,000 or less since January 1, 2019.

       Debtor should not be permitted to continue to obtain delay at no cost in violation of the

Congressional mandate of section 362(d)(3). Debtor must either (a) file a chapter 11 plan that has

a “reasonable possibility of being confirmed” or (b) commence payments monthly payments to

Respondent – in this case $46,666.67 – as required under 362(d)(3). As evidenced by the initial

plan filing, the filing of a sale motion, and now the Motion, Debtor is unable to file such a plan

or make such payments. Debtor has offered no justification for an extension of the section
2
  As provided in the Appendix to (I) Motion of Pender Capital Asset Based Lending Fund I, L.P.
(A) to Dismiss this Chapter 11 Proceeding for Cause; or, in the Alternative, (B) for Relief from
the Automatic Stay; and (II) Motion of Pender Capital Asset Based Lending Fund I, L.P.
for Determination that Debtor California Palms, LLC Bankruptcy Case is a Single Asset Real
Estate Case Pursuant to Bankruptcy Code Section 101(51B) (the “Appendix”), [Doc. No. 22],
Tab 6, Stipulation, Respondent applied monies received from the title company that closed the
loan and those monies held in escrow or holdback accounts since closing in the amount of
$475,000.


                                                     2

19-40267-jpg      Doc 71     FILED 05/07/19          ENTERED 05/07/19 14:22:48           Page 2 of 8
362(d)(3) deadlines other than its inability to comply with them, and the delay in this case is

exactly what Congress attempted to prevent in single asset real estate cases.

       In further support of its Objection, Respondent states as follows:

       1.      Debtor has offered no justification for it to be permitted to remain in this chapter

11 proceeding and deny Respondent payments under section 362(d)(3).

       2.      Debtor’s Motion implicitly concedes that the chapter 11 plan it filed with its

petition does not have a reasonable possibility of being confirmed. One of the many bases for

relief from stay or dismissal of this chapter 11 case advanced by Respondent is that Debtor

cannot confirm a chapter 11 plan. If Debtor has a viable plan to propose, Debtor must file it by

May 28.

       3.      Additionally, Debtor recently filed a sale motion that, beyond being objectionable

in and of itself for many reasons, suggests Debtor intends to proceed with a sale in a manner very

different than that proposed in its original chapter 11 plan. Compare Debtor’s Plan of

Reorganization (“Plan,” Doc. No. 2), Art. 7.1, p. 15 (contemplating refinancing of the Debtor’s

sole asset) with Motion for an Order Authorizing the Sale of Property Free and Clear of Liens

Pursuant to 11 U.S.C. § 363 (“Sale Motion,” Doc. No. 49) (proposing to sell Debtor’s sole asset

to insiders). Debtor needs to make up its mind how it wishes to proceed—and quickly, given the

deadline imposed by section 362(d)(3).

       4.      In the meantime, Debtor and its affiliate and tenant California Palms Addiction

Recovery Campus, Inc. (“CaliParc”) continue to claim that millions of dollars are around the

corner without providing any evidence that is the case and while conceding that neither Debtor

nor CaliParc have any current income.




                                                3

19-40267-jpg      Doc 71     FILED 05/07/19      ENTERED 05/07/19 14:22:48           Page 3 of 8
       5.      Even if this Court should extend the period by which Debtor must file an

amended chapter 11 plan that has a “reasonable possibility of being confirmed,” the extension

must be conditioned on timely adequate protection payments being made pursuant to section

362(d)(3)(B)(iii).3

       6.      Importantly, Debtor has conceded that it received an extension of credit from

Respondent, Respondent’s loan matured in March 2019, and Respondent’s extension of credit is

unpaid. Debtor also has conceded that Respondent has a valid and existing mortgage against the

real estate and improvements that are its only asset. Respondent has met its burden under Section

362(d)(3).

       7.      Respondent advanced a loan in the original principal amount of $4,000,000.

Appendix, Tab 1, Note, p. 1 and Tab 8, Acknowledgment. The interest rate under the Note is

undisputed and is 14%. Id., Tab 1, Note. The statute requires monthly payments equal to the non-

default contract rate of interest on the value of the creditor's interest in the property. In re RYYZ,

LLC, 490 B.R. 29, 46 (Bankr. E.D.N.Y. 2013) (citing 11 U.S.C. § 362(d)(3)(B)(ii) and noting

Debtor could not make statutory payments within the time period, justifying relief from stay, and

noting that Debtor’s valuation justified a payment higher than offered).

       8.      Here Debtor claims a valuation of Debtor’s only asset of not less than $9 million.

As a result, the interest only payment at the regular contract rate of interest should not be less

than $46,666.67, which is the non-default contract rate on the $4,000,000 principal balance of

the loan. These payments must commence not later than May 28, 2019.




3
 Of course, if the Debtor were to make the required payments, the Court would have no need to
act in the first place.


                                                  4

19-40267-jpg      Doc 71     FILED 05/07/19        ENTERED 05/07/19 14:22:48            Page 4 of 8
        9.         Respondent has made such demand to Debtor.4

        10.        Debtor’s breathing room is through and including May 28, 2019. Section

362(d)(3)’s requirements were put in place to ensure that SARE cases move quickly and

expeditiously, are to be strictly enforced, and are without regard to whether Debtor has equity in

the property in question. See, e.g., In re RYYZ, LLC, 490 B.R. 29, 36 (Bankr. E.D.N.Y. 2013)

(granting relief from stay because of the debtor’s inability to meet the requirements of section

362(d)(3) noting, among other reasons present in the debtor’s case, that there was virtually no

chance a plan could be confirmed under Section 1129).

        11.        Debtor has provided no justification for further delay of Respondent’s secured

creditor rights.

        WHEREFORE, for the reasons set forth above, Respondent respectfully requests that this

Court enter an order sustaining the Objection and granting such other relief as the Court deems

appropriate, fair, and just.

Dated: May 7, 2019                                Respectfully submitted,

                                                  /s/ Nancy A. Valentine
                                                  Nancy A. Valentine (0069503)
                                                  Miller Canfield Paddock & Stone, PLC
                                                  1100 Superior Avenue East, Suite 1750
                                                  Cleveland, Ohio 44114
                                                  (216) 716-5044 (company)
                                                  (216) 716-5043 (fax)
                                                  valentinen@millercanfield.com




4
 Debtor has made a counteroffer on an adequate protection payment; but, even if such amount
were reasonable or appropriate, Debtor has not offered to commence payments by May 28, 2019.


                                                  5

19-40267-jpg         Doc 71    FILED 05/07/19     ENTERED 05/07/19 14:22:48         Page 5 of 8
                                         and

                                         Ronald A. Spinner (Michigan P73198) (pro hac)
                                         150 West Jefferson, Suite 2500
                                         Detroit, MI 48226
                                         Phone: (313) 496-7668
                                         Fax: (313) 496-7500
                                         spinner@millercanfield.com

                                         Attorneys for Pender Capital Asset Based
                                         Lending Fund I, L.P.




                                         6

19-40267-jpg   Doc 71   FILED 05/07/19   ENTERED 05/07/19 14:22:48         Page 6 of 8
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2019, a true and correct copy of the foregoing Objection

of Pender Capital Asset Based Lending Fund I, L.P. to the Motion to Extend Time for Which the

Debtor Can File Its Plan of Reorganization [Doc. No. 65] was served upon the following in the

manner indicated:

Via the Court’s Electronic Case Filing System:

      Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
      Sebastian Rucci SebRucci@gmail.com
      Ronald A. Spinner spinner@millercanfield.com
      United States Trustee (Registered address)@usdoj.gov
      Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
      Richard G. Zellers zellersesq@gmail.com
      Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov


and by first-class, U.S. mail, postage prepaid, on the following as listed on the Debtor’s list of its
20 largest unsecured claims:

Hypercore                         Law Office of Jeff Kurz            Vonage Business
P.O. Box 840964                   42 N. Phelps Street                3200 Windy Hill Rd, St 200
Dallas, TX 75284-0964             Youngstown, OH 44503-1130          East Atlanta, GA 30339-5640

AT&T                              Law Off Robert Schuerger           Ohio Edison
P.O. Box 5019                     81 S. 5th Street, Suite 400        76 S. Main Street
Carol Stream, IL 60197-5019       Columbus, OH 43215-4323            Akron, OH 44308-1817

Youngstown Water Dept.            Dominion Energy                    Law Office of James Vitullo
P.O. Box 6219                     P.O. Box 26785                     5232 Nashua Drive
Youngstown, OH 44501-6219         Richmond, VA 23261-6785            Austintown, OH 44515-5122

Ohio Bureau of Workers'           Ohio Edison                        Daniel R. Yemma
Compensation                      5001 NASA Blvd                     Mahoning County Treasurer
Legal Division/Bankruptcy         Fairmont WV 26554                  120 Market Street
Unit                                                                 1st Floor
PO Box 15567                                                         Youngstown, OH 44503
Columbus, OH 43215-0567




                                                  7

19-40267-jpg      Doc 71     FILED 05/07/19        ENTERED 05/07/19 14:22:48            Page 7 of 8
                                            /s/ Nancy A. Valentine
                                            Nancy A. Valentine (0069503)
                                            One of the Attorneys for Pender Capital Asset
                                            Based Lending Fund I, L.P.
33573097.2\157569-00001




                                                8

19-40267-jpg          Doc 71   FILED 05/07/19   ENTERED 05/07/19 14:22:48    Page 8 of 8
